94 F.3d 648
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.HUMANA KANSAS CITY, INC., f/k/a Prime Health Kansas City,Inc., d/b/a Humana Prime Health Plan, Appellant,v.CONTINENTAL CASUALTY COMPANY, one of the CNA InsuranceCompanies, Appellee.
No. 96-1139.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 10, 1996.Filed:  August 5, 1996.

Before RICHARD S. ARNOLD, Chief Judge, MORRIS SHEPPARD ARNOLD, Circuit Judge, and ROSENBAUM,* District Judge.
PER CURIAM.


1
Humana Kansas City, Inc., appeals the district court's2 grant of summary judgment to defendant in its bad faith action.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears, and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



*
 The HONORABLE JAMES M. ROSENBAUM, United States District Judge for the District of Minnesota, sitting by designation


2
 The Honorable Howard F. Sachs, Senior United States District Judge for the Western District of Missouri